
	

114 HR 1651 IH: Federal Land Transaction Facilitation Act Reauthorization of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1651
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Newhouse (for himself, Mrs. Lummis, Mr. Rohrabacher, Mr. Gosar, Mr. Stewart, Mr. Grijalva, Mr. Simpson, Ms. DelBene, Mr. Coffman, Mr. Labrador, and Mr. Ben Ray Luján of New Mexico) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To reauthorize the Federal Land Transaction Facilitation Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Land Transaction Facilitation Act Reauthorization of 2015. 2.Federal land transaction facilitation actThe Federal Land Transaction Facilitation Act is amended—
 (1)in section 203(1) (43 U.S.C. 2302(1)), by striking cultural, or and inserting cultural, recreational access and use, or other; (2)in section 203(2) in the matter preceding subparagraph (A), by striking on the date of enactment of this Act was and inserting is;
 (3)in section 205 (43 U.S.C. 2304)— (A)in subsection (a), by striking section 206 and all that follows through the period and inserting the following:
					
 section 206—(1)to complete appraisals and satisfy other legal requirements for the sale or exchange of public land identified for disposal under approved land use plans under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712);
 (2)not later than 180 days after the date of the enactment of the Federal Land Transaction Facilitation Act Reauthorization of 2015, to establish and make available to the public, on the website of the Department of the Interior, a database containing a comprehensive list of all the land referred to in paragraph (1); and
 (3)to maintain the database referred to in paragraph (2).; and (B)in subsection (d), by striking 11 and inserting 20;
 (4)in section 206(c)(2) (43 U.S.C. 2305(c)(2)), by adding at the end the following:  (E)Any funds made available under subparagraph (D) that are not obligated or expended by the end of the fourth full fiscal year after the date of the sale or exchange of land that generated the funds may be expended in any State.;
 (5)in section 206(c)(3) (43 U.S.C. 2305(c)(3))— (A)by inserting after subparagraph (A) the following:
					
 (B)the extent to which the acquisition of the land or interest therein will increase the public availability of resources for, and facilitate public access to, hunting, fishing, and other recreational activities;; and
 (B)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E); (6)in section 206(f) (43 U.S.C. 2305(f)), by amending paragraph (2) to read as follows:
				
 (2)any remaining balance in the account shall be deposited in the Treasury and used for deficit reduction, except that in the case of a fiscal year for which there is no Federal budget deficit, such amounts shall be used to reduce the Federal debt (in such manner as the Secretary of the Treasury considers appropriate).; and
 (7)in section 207(b) (43 U.S.C. 2306(b))— (A)in paragraph (1)—
 (i)by striking 96–568 and inserting 96–586; and (ii)by striking ; or and inserting a semicolon;
 (B)in paragraph (2)— (i)by inserting Public Law 105–263; before 112 Stat.; and
 (ii)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
					
 (3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);
 (4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note; Public Law 111–11);
 (6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www note, 1132 note; Public Law 111–11);
 (7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or
 (8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121)..  